Citation Nr: 0919573	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claim for 
service connection for bilateral hearing loss.


FINDING OF FACT

The preponderance of the evidence is at least in equipoise as 
to whether the Veteran's bilateral hearing loss is related to 
acoustic trauma incurred in service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2008).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
"clearly attributable intercurrent causes") for certain 
chronic diseases that are manifest during service and then 
again "at any later date, however remote."  38 C.F.R. §§ 
3.309(a), 3.384, Groves v. Peake, 524 F.3d 1306, 1909 (Fed. 
Cir. 2008) (holding that when a chronic disease is identified 
in service and at any time after service, service connection 
will be granted without the need for nexus evidence).  
Bilateral sensorineural hearing loss is a chronic disease 
subject to presumptive service connection, provided that it 
is manifest to a compensable degree within one year after 
separation from service.  See 38 C.F.R. §§ 3.309(a), 3.384.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

In this case, the Veteran contends that his bilateral hearing 
loss is causally related to noise exposure incurred during 
active duty.  Specifically, he maintains that he was exposed 
to acoustic trauma while serving on the flight deck of the 
USS Lake Champlain.  

The Veteran's service personnel records reflect that he 
served as an aviation boatswain's mate aboard the USS Lake 
Champlain, which the Board finds to be consistent with his 
account of noise exposure aboard the flight deck of that 
naval vessel.  In light of the Veteran's credible statements 
testimony and resolving all reasonable doubt in his favor, 
the Board concludes that the Veteran was likely exposed to 
acoustic trauma in service.  While this supports his 
contention of the incurrence of hearing loss in service, 
however, there still needs to be a medical nexus linking a 
current disability to the in-service injury.

The Veteran's service treatment records reflect that on 
entrance examination in January 1962, he was given a whisper 
voice test on which he scored 15/15 bilaterally, which was 
considered normal.  That examination report is otherwise 
negative for any complaints or clinical findings of hearing 
loss.  Thus, the Veteran is presumed to have been sound on 
entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2008).  

Subsequent service treatment records reveal that in February 
1962, the Veteran was afforded an audiogram, which yielded 
the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
50
50
LEFT
40
45
35
50
50

Parenthetically, the Board notes that prior to November 1967, 
service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The above audiological 
findings have been converted to the ISO standard.

The above results reflect bilateral hearing loss that meets 
VA criteria for a disability.  38 C.F.R. §  3.385 (2008).  
The record thereafter shows that on examination prior to his 
separation from active duty in June 1966, the Veteran was 
given a whisper voice test on which he scored 15/15 
bilaterally, which was considered normal.  However, the Board 
notes that this technique for assessing hearing did not 
include audiometric data and therefore was an inherently 
subjective, and less reliable, indicator of hearing loss than 
the prior in-service audiogram.

The Veteran's post-service records indicate that in March 
2007, he underwent a VA audiological examination in which he 
reported a history of in-service and post-service 
occupational and recreational noise exposure.  Audiometric 
testing yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
85
LEFT
10
15
20
60
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  Based on 
the results of the audiological evaluation, the Veteran was 
diagnosed with moderately severe to severe sensorineural 
hearing loss in his right ear and moderately severe to 
profound sensorineural hearing loss in his left ear.  
Nevertheless, the VA examiner found that the Veteran's 
bilateral hearing loss was less likely than not incurred in 
service.  In support of that conclusion, the examiner noted 
the lack of complaints or clinical findings of hearing loss 
at the time of the Veteran's separation from service, and his 
reports of post-service noise exposure.  Significantly, 
however, the VA examiner did not expressly indicate that she 
had reviewed the results of the Veteran's February 1962 
audiogram, which contained objective findings of in-service 
bilateral hearing loss.

As noted above, no medical opinion as to etiology is 
necessary to grant service connection where a chronic 
disease, such as sensorineural hearing loss, is shown in 
service and the same chronic disease subsequently manifests 
at a later date.  38 C.F.R. § 3.303(b); Groves.

The Board acknowledges that the Veteran's June 1966 
separation examination did not contain any complaints or 
clinical findings of hearing loss, and that the Veteran did 
not seek treatment for hearing problems for several decades 
after leaving service.  Nevertheless, given the objective 
evidence of bilateral hearing loss shown in service and then 
again at a later date (March 2007), the Board concludes that 
service connection is warranted.  Id.  In this regard, the 
Board considers it significant that the March 2007 VA 
examiner did not indicate that she had reviewed the Veteran's 
February 1962 audiogram, in which bilateral hearing loss was 
shown to be manifest in service.  Thus, the Board finds that 
examiner's negative nexus opinion to be less than probative 
because it declined to consider pertinent evidence in the 
claims folder.  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record).

Accordingly, resolving all reasonable doubt in favor of the 
Veteran, the Veteran's claim for service connection for 
bilateral hearing loss is granted.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


